Citation Nr: 9909172	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-06 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

1. Entitlement to payment of or reimbursement for 
unauthorized private dental expenses incurred on March 14, 
1995.

2. Entitlement to payment of or reimbursement for 
unauthorized private dental expenses incurred on March 23 
and 24, 1995.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to April 
1946 and from April 1951 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 determination by the 
Medical Administration Service (MAS) of the Phoenix, Arizona, 
Department of Veterans Affairs Medical Center (VAMC).


REMAND

A review of the veteran's claims file shows that the MAS 
folder containing copies of all the pertinent records 
associated with the adjudication of the veteran's claim at 
the VAMC has not been provided for review.  The records 
currently assembled for appellate review contains the 
veteran's notice of disagreement dated in September 1996 and 
his substantive appeal dated in January 1997, but not a copy 
of a statement of the case which was reportedly issued to the 
veteran on August 15, 1996 (see transcript of hearing).  
Additionally, the Board notes that the veteran testified at a 
personal hearing before the VA Health Administration Section 
in July 1998.  However, the claims file does not contain a 
decision made which reflects consideration of the hearing 
testimony or a supplemental statement of the case which 
explains why the hearing testimony did not warrant allowance 
of the veteran's claim.

The case is therefore remanded to the agency of original 
jurisdiction so that complete records regarding the veteran's 
claim, presumably contained in a MAS folder, may be obtained 
and added to the records assembled for appellate review.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 3.159, 
19.9 (1996); Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).  
Accordingly, this matter is REMANDED for the following 
action:

1.  Complete records utilized by the 
agency of original jurisdiction, to 
include any MAS files concerning the 
veteran, should also be obtained and made 
a part of the appellate record for the 
duration of the appeal.  The records 
should include a copy of the statement of 
the case reportedly issued to the veteran 
in August 1996.

2.  In the event the veteran has not been 
provided with a supplemental statement of 
the case which includes consideration of 
his July 1998 personal hearing testimony, 
such a supplemental statement of the case 
should be provided to the veteran and his 
representative, and a copy of this 
document should be included in the 
records assembled for appellate review.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder and MAS file or files should be 
returned to the Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 4 -


